[Cite as In re A.C., 2021-Ohio-2116.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT



In the Matter of:                                   :
                                                                    No. 20AP-82
A.C.                                                :         (Prob. Ct. No. MI-030965)

                 [Appellant].                       :     (ACCELERATED CALENDAR)



                                          D E C I S I O N

                                        Rendered on June 24, 2021


                 On brief: Steven McGann, for appellant. Argued: Steven
                 McGann.

                 On brief: J. Michael Evans, for appellee Franklin County
                 Alcohol, Drug and Mental Health Board. Argued: J. Michael
                 Evans.

                  APPEAL from the Franklin County Court of Common Pleas,
                                     Probate Division
PER CURIAM
          {¶ 1} Appellant, A.C., appeals from a judgment of the Franklin County Court of
Common Pleas, Probate Division, declaring appellant a mentally ill person subject to court-
ordered hospitalization for a period not to exceed 90 days. For the reasons that follow, we
affirm.
I. FACTS AND PROCEDURAL HISTORY
          {¶ 2} On January 8, 2020, Licensed Independent Social Worker Emily Holley
submitted an affidavit of mental illness to the probate court. In the affidavit, Holley avers
appellant is a mentally ill person subject to court order under the criteria set forth in R.C.
5122.01(B)(2) and (4). The facts supporting Holley's assertion are set forth in the narrative
portion of her affidavit as follows:
No. 20AP-82                                                                                2


              [Appellant] is assigned the diagnosis of Unspecified
              Schizophrenia Spectrum and Other Psychotic Disorder. On
              the afternoon of 01/07/2020, [appellant's] housing staff
              contacted Netcare with concerns for [appellant's]
              decompensation and increased aggression. Housing staff
              reported that [appellant] had invited a neighbor into her car
              on 01/06/2020 under the pretense of going to the grocery
              store but instead, drove recklessly for 7 hours with the
              neighbor and [appellant's] children trapped in the car.
              [Appellant] reportedly threatened to kill her neighbor and
              told the neighbor that the neighbor's "spirit was affecting the
              behavior" of [appellant's] children.         [Appellant] was
              reportedly laughing inappropriately and appeared to be
              attending to internal stimuli. Housing staff reported another
              incident on 01/02/2020 where [appellant] threatened to have
              her dog bite another neighbor. [Appellant] has reportedly not
              been compliant with outpatient treatment in at least 3
              months.
              Pre-screener attempted to meet with [appellant] on the
              morning of 01/08/2020 but [appellant] did not answer.
              Probate Manager, Meredith Rinehart, LPCC, recommended
              that probate order be filed sight unseen due to reliable
              information about immediate and acute risk. [Appellant]
              needs to be brought into Netcare to ensure the safety of others
              and to facilitate psychiatric stabilization.
(Holley Aff. at 2, filed Jan. 8, 2020.)
       {¶ 3} A magistrate reviewed the affidavit and determined there was probable cause
to believe appellant was a mentally ill person subject to court order. Accordingly, the
magistrate issued an order of detention on January 8, 2020. Appellant was subsequently
taken into custody by the Franklin County Sherriff and turned over to appellee, Franklin
County Alcohol, Drug and Mental Health ("ADAMH") Board. Appellee admitted appellant
to Ohio State University ("OSU") Harding Hospital in Columbus for inpatient treatment.
       {¶ 4} On January 10, 2020, the probate court issued an entry appointing legal
counsel to represent appellant and appointing William Bates, M.D., as "Court doctor" for
the purpose of examining appellant and reporting his opinion to the court pursuant to R.C.
Chapter 5122. (Jan. 10, 2020 Entry at 1.) The probate court also scheduled an evidentiary
hearing before a magistrate for January 15, 2020 to consider the affidavit of mental illness.
       {¶ 5} At the January 15, 2020 evidentiary hearing, a probate court magistrate
heard testimony from appellant and Dr. Bates. The probate court also admitted exhibits,
No. 20AP-82                                                                               3


including appellant's mental health records. At the hearing, appellant stipulated Dr. Bates
was an expert in psychiatry, and he was qualified to offer his opinion regarding appellant's
mental health and whether she is subject to court-ordered hospitalization.
       {¶ 6} On January 15, 2020, the magistrate issued a decision. Based on the evidence
submitted at the January 15, 2020 hearing, the magistrate concluded appellant was a
mentally ill person subject to court order pursuant to R.C. 5122.01(B)(3) and (4). The
magistrate recommended inpatient hospitalization for a period not to exceed 90 days.
       {¶ 7} On January 21, 2020, appellant filed an objection to the magistrate's decision
and the transcript of the evidentiary hearing. The probate court scheduled a hearing on the
objection for January 30, 2020. On January 30, 2020, the probate court issued a decision
and judgment entry overruling appellant's objections and adopting the magistrate's
decision as its own. The probate court determined appellant "was a mentally ill individual
subject to court-ordered involuntary commitment who was properly committed to Franklin
County ADAMH Board for treatment for a period of time not to exceed ninety (90) days
from the date the Magistrate's Decision was issued, with placement at the Ohio State
University Harding Hospital." (Jan. 30, 2020 Decision at 11.)
       {¶ 8} Appellant timely appealed to this court from the January 30, 2020 judgment.
II. ASSIGNMENTS OF ERROR
       {¶ 9} Appellant assigns the following as trial court error:
              1. THE TRIAL COURT ERRED IN ADOPTING THE
              JANUARY 15, 2020 MAGISTRATE'S REPORT AND
              DECISION FINDING THAT APPELLANT SUFFERS FROM A
              MENTAL ILLNESS REQUIRING HOSPITALIZATION.
              2. THE TRIAL COURT ERRED IN ADOPTING THE
              JANUARY 15, 2020 MAGISTRATE'S REPORT AND
              DECISION FINDING THAT APPELLANT SUFFERS FROM A
              MENTAL     ILLNESS  AND    REQUIRES    FORCED
              PSYCHOTROPIC MEDICATION.
III. STANDARD OF REVIEW
       {¶ 10} The clear-and-convincing evidence requirement applies to involuntary
commitment cases brought pursuant to R.C. 5122.01(B). In re P.A., 10th Dist. No. 17AP-
728, 2018-Ohio-2314, ¶ 13, citing State v. Schiebel, 55 Ohio St.3d 71, 74 (1990), and In re
R.T., 10th Dist. No. 13AP-291, 2013-Ohio-4886, ¶ 12. Accordingly, " 'a reviewing court will
examine the record to determine whether the trier of facts had sufficient evidence before it
No. 20AP-82                                                                                     4


to satisfy the requisite degree of proof.' " P.A. at ¶ 13, quoting Schiebel at 74. If the judgment
is supported by some competent, credible evidence going to all the essential elements of the
case, an appellate court must affirm it. P.A. at ¶ 13, citing Schiebel at 74. "In determining
whether the record contains the necessary competent, credible evidence, a reviewing court
must weigh the evidence and all reasonable inferences, consider the credibility of witnesses,
and determine whether in resolving conflicts in the evidence, the finder of fact clearly lost
its way." P.A. at ¶ 13, citing Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, ¶ 20.
"However, reviewing courts 'must always be mindful of the presumption in favor of the
finder of fact.' " P.A. at ¶ 13, quoting Eastley at ¶ 21.
IV. LEGAL ANALYSIS
       A. First Assignment of Error
       {¶ 11} In appellant's first assignment of error, appellant contends the probate court
erred in adopting the magistrate's finding that appellant is a mentally ill person in need of
hospitalization. We disagree.
       {¶ 12} "R.C. Chapter 5122 sets forth specific procedures for the involuntary
commitment of a person to a mental hospital. In a non-emergency situation, that process
commences with the filing of an affidavit of mental illness in the probate court." P.A. at ¶ 9,
citing R.C. 5122.11; In re Miller, 63 Ohio St.3d 99, 101 (1992). "In the affidavit, the affiant
must state facts sufficient to indicate probable cause to believe that the person named in
the affidavit is a mentally ill person subject to court order." P.A. at ¶ 9, citing R.C. 5122.11;
Miller at 105. "If the probate court determines that such probable cause exists, the court
may order the temporary detention of the person and/or set the matter for further hearing."
P.A. at ¶ 9, citing R.C. 5122.11.
       {¶ 13} Appellant does not challenge the probable cause determination in this case.
Appellant concedes that Holley's affidavit supports the magistrate's finding that there was
probable cause to believe appellant was a mentally ill person subject to court order under
the criteria set forth in R.C. 5122.01(B)(2) and (4). Rather, appellant contends the trial
court erred when it overruled her objections to the magistrate's decision and adopted the
magistrate's finding that she was a mentally ill person subject to court order pursuant to
R.C. 5122.01(B)(3) and (4).
No. 20AP-82                                                                                 5


       {¶ 14} A "mentally ill person subject to court order" is a mentally ill person, who
because of the person's illness:
              (1) Represents a substantial risk of physical harm to self as
              manifested by evidence of threats of, or attempts at, suicide or
              serious self-inflicted bodily harm;
              (2) Represents a substantial risk of physical harm to others as
              manifested by evidence of recent homicidal or other violent
              behavior, evidence of recent threats that place another in
              reasonable fear of violent behavior and serious physical harm,
              or other evidence of present dangerousness;
              (3) Represents a substantial and immediate risk of serious
              physical impairment or injury to self as manifested by
              evidence that the person is unable to provide for and is not
              providing for the person’s basic physical needs because of the
              person’s mental illness and that appropriate provision for
              those needs cannot be made immediately available in the
              community;
              (4) Would benefit from treatment for the person’s mental
              illness and is in need of such treatment as manifested by
              evidence of behavior that creates a grave and imminent risk to
              substantial rights of others or the person.
R.C. 5122.01(B)(1) through (4).
       {¶ 15} A "mental illness" is a "substantial disorder of thought, mood, perception,
orientation, or memory that grossly impairs judgment, behavior, capacity to recognize
reality, or ability to meet the ordinary demands of life." R.C. 5122.01(A). Under the
statutory criteria, in order for the probate court to order involuntary commitment of a
person, a probate court must find by clear and convincing evidence that: (1) the person has
a substantial mental disorder, (2) the mental disorder grossly impairs the person's
functioning, and (3) the person must be hospitalized for one of the reasons set forth in R.C.
5122.01(B)(1) through (4). P.A., 2018-Ohio-2314, at ¶ 12, citing In re D.B., 10th Dist. No.
14AP-44, 2014-Ohio-1464, ¶ 10; In re R.T., 10th Dist. No. 13AP-291, 2013-Ohio-4886, ¶ 12.
The Supreme Court of Ohio has established a totality of the circumstances test to determine
whether a person is subject to hospitalization under R.C. 5122.01(B)(1), (2), (3), or (4). In
re T.B., 10th Dist. No. 11AP-99, 2011-Ohio-1339, ¶ 13, citing In re Burton, 11 Ohio St.3d 147,
149 (1984).
No. 20AP-82                                                                                   6


       {¶ 16} Each component in the definition of a "mentally ill person subject to court
order" must be established by clear and convincing evidence. " 'Clear and convincing
evidence is that measure or degree of proof which is more than a mere "preponderance of
the evidence," but not to the extent of such certainty as is required "beyond a reasonable
doubt" in criminal cases, and which will produce in the mind of the trier of facts a firm belief
or conviction as to the facts sought to be established.' " In re R.T., 10th Dist. No. 17AP-288,
2019-Ohio-618, ¶ 10, quoting Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of
the syllabus.
       {¶ 17} Burton set forth a non-exclusive list of the factors a court must consider in
determining whether a person is subject to hospitalization under R.C. 5122.01(B). The
factors include:
                (1) whether, in the court's view, the individual currently
                represents a substantial risk of physical harm to himself or
                other members of society; (2) psychiatric and medical
                testimony as to the present mental and physical condition of
                the alleged incompetent; (3) whether the person has insight
                into his condition so that he will continue treatment as
                prescribed or seek professional assistance if needed; (4) the
                grounds upon which the state relies for the proposed
                commitment; (5) any past history which is relevant to
                establish the individual's degree of conformity to the laws,
                rules, regulations and values of society; and (6) if there is
                evidence that the person's mental illness is in a state of
                remission, the court must also consider the medically
                suggested cause and degree of the remission and the
                probability that the individual will continue treatment to
                maintain the remissive state of his illness should he be
                released from commitment.
Id. at 149-50.
       {¶ 18} The question presented by appellant's first assignment of error is whether
appellee proved, by clear and convincing evidence, that: (1) appellant is suffering from a
substantial mental disorder that grossly impairs her functioning, (2) without the
commitment order sought, appellant is unable to provide for and is not providing for her
basic physical needs because of her mental illness and appropriate provision for those
needs cannot be made immediately available in the community, (3) appellant would benefit
from outpatient treatment for her mental illness and is in need of such treatment as
manifested by evidence of behavior that creates a grave and imminent risk to substantial
No. 20AP-82                                                                                                 7


rights of others or herself, and (4) inpatient commitment for a period not to exceed 90 days
is the least restrictive alternative available that is consistent with her treatment goals. In re
D.F., 10th Dist. No. 08AP-252, 2008-Ohio-2294, ¶ 20. Having reviewed the entire record
in light of the Burton factors, we find competent, credible evidence in the record to support
the probate court's determination that appellant is a mentally ill person subject to court
order pursuant to the criteria set forth in R.C. 5122.01(B)(4) and that hospitalization for a
period of no more than 90 days is the least restrictive option available.1 After meeting with
appellant and reviewing her mental health records, Dr. Bates reached the following
diagnosis relative to appellant's mental health:
                   Q. Doctor, how long did you spend in conversation with
                   [Appellant]?
                   A. Maybe 20 minutes.
                   Q. And based upon your examination of her, did she suffer
                   from a mental illness?
                   A. Yes, she does.
                   Q. And what is that mental illness?
                   A. I think she has schizophrenia spectrum disorder.
                   Q. And for purposes of this hearing, can you just go over it?
                   What is a schizophrenia spectrum disorder?
                   A. Well, you would start from – schizophrenia itself is
                   considered a psychotic disorder. The person is out of touch
                   with reality, perhaps experiencing hallucinations and
                   delusions. And for research purposes, schizophrenia gets
                   defined fully, specifically, like a certain period – must last a
                   certain period of time, must have a certain number of features.
(Tr. at 8-9.)
        {¶ 19} With respect to the question whether appellant suffers from a "mental
illness," as that term is defined in R.C. 5122.01(A), Dr. Bates opined as follows:
                   Q. Doctor, based on your examination of the patient, of
                   [Appellant], does she suffer from a substantial disorder of
                   thought, mood, orientation, perception, memory?
                   A. I think it's primarily one of thought, this tendency toward
                   delusional interpretation of reality and a lack of insight that
                   goes along with it.

1 The record   shows that appellant was released from OSU Harding Hospital prior to the hearing on appellant's
objections.
No. 20AP-82                                                                                                 8


                  Q. And that – that thought disorder, in your opinion, is – is
                  substantial?
                  A. It is. It's substantial enough that it's got her into trouble
                  here.
                  Q. And does this substantial disorder of thought, does it
                  grossly impair her judgment and her behavior, her ability to
                  recognize reality and meet the ordinary demands of life, or –
                  A. I would say all of those areas.
(Tr. at 12-13.)
         {¶ 20} Dr. Bates further opined on direct examination that appellant was a mentally
ill person subject to court-ordered hospitalization under the criteria set forth in R.C.
5122.11(B)(4):
                  Q. Does her – does her behavior create a grave and imminent
                  risk to her rights as well as the substantial rights of others?
                  ***
                  A. Yes, I think hers, and certainly interfering with her life, and
                  to others, and that people are apparently feeling threatened to
                  the point that they initiated proceedings to get her treated.
(Tr. at 16-17.)2
         {¶ 21} Appellant argues her testimony at the evidentiary hearing refuted the
assertions in Holley's affidavit and completely undermined the opinion testimony from Dr.
Bates. We disagree.
         {¶ 22} Appellant testified she has two young children, and she home schools her
oldest daughter. Appellant testified all the information in the affidavit came from a



2Dr. Bates also opined that appellant was a mentally ill person subject to court-ordered hospitalization under
the criteria set forth in R.C. 5122.11(B)(2):
                  Q. Does [Appellant] presently represent a substantial risk of physical
                  harm to others as representative of maybe violent behavior, homicidal
                  ideations, behavior that would put a reasonable person at risk of their
                  lives?
                  A. Yes, I believe so. It appears that she – even though she denies doing
                  any, like, kidnapping someone, apparently there was a friend who reported
                  that she had been kidnapped, that she had been denied the ability to get
                  out of the car and go home, and that she was driven around. Apparently
                  she's made threats to harm a particular neighbor.
                  So I think in that regard, she represents a danger to others.
(Tr. at 14.)
No. 20AP-82                                                                                              9


neighbor who told lies about appellant to get her hospitalized. With respect to the incident
on January 6, 2020, appellant claimed her neighbor voluntarily accompanied her while she
ran errands. Appellant claims she first stopped at the Franklin County Courthouse to pay
her rent into escrow, and she produced a receipt she received from the clerk, dated
January 6, 2020 at 4:28 p.m., in support of her testimony. (Ex. A.) Appellant told the
magistrate her neighbor and her two children left the vehicle and accompanied her to the
clerk's office. Appellant testified she stopped at the drive-thru window of both Wendy's and
Taco Bell after paying her rent before stopping at a department store at the Polaris Mall.
Appellant testified her neighbor and her two children went into the store with her.
Appellant produced a receipt for some items she purchased at Burlington Coat Factory
dated January 6, 2020 at 6:58 p.m. (Ex. B.)3
        {¶ 23} In determining whether the record contains the necessary competent,
credible evidence, this court "must weigh the evidence and all reasonable inferences,
consider the credibility of witnesses, and determine whether in resolving conflicts in the
evidence, the finder of fact clearly lost its way."           P.A., 2018-Ohio-2314, at ¶ 13, citing
Eastley, 2012-Ohio-2179, at ¶ 20. This court must always be mindful of the presumption
in favor of the finder of fact. P.A. at ¶ 13, quoting Eastley at ¶ 21. Appellant's testimony
and the receipts she produced establish only that appellant visited the clerk's office and the
Burlington Coat Factory on the day in question and at the times indicated. In our view,
appellant's evidence did not require the trial court to dismiss all the averments in the
affidavit as untrue as she now claims. Moreover, in her testimony at the evidentiary
hearing, appellant claimed her neighbor agreed to accompany her on January 6, 2020 for
the purpose of purchasing new car battery terminals because her neighbor had broken the
terminal bushings on her other vehicle in an attempt to help appellant repair the vehicle.4
Appellant did not provide any evidence that she purchased a battery or battery terminals,
nor did she provide any evidence that she visited a store that carried them.
        {¶ 24} During her testimony, appellant also related an odd story involving another
neighbor and a shower curtain. Appellant maintained that she is a plus size model and that
she has a public Facebook account where she posts photos. In one of her photos, an

3 The magistrate withheld a ruling on the admission of Exhibits A and B, but the probate court admitted the
exhibits in ruling on appellant's objections.
4 Appellant referred to the terminal bushings as the "bolt[s] that go into the battery." (Tr. at 23.)
No. 20AP-82                                                                                10


"elegant" and "different" shower curtain in her residence can be seen in the background.
(Tr. at 43.) Appellant claims that subsequent to posting the photo, she drove by her
neighbor's residence and saw through her neighbor's window that her neighbor either had
the same shower curtain or had a window curtain with the same pattern. Appellant
maintained that by displaying the curtain, her neighbor was attempting to "personize [sic]
me and * * * attack my character, and trying to accuse me of things I'm not doing." (Tr. at
35.) Dr. Bates testified appellant referred to her neighbor's conduct with the shower curtain
as "voodoo," but appellant denied this. (Tr. at 34.)
       {¶ 25} Appellant further stated the neighbor who attempted to appropriate her
shower curtain is the same neighbor who earlier attempted to run her over with her car.
Appellant claimed another neighbor had captured the attempt on video, but no video
evidence was produced at trial. Appellant claimed the neighbor subsequently smeared dog
feces on her windows and fence. According to appellant, the same neighbor had previously
assaulted her when appellant was five months pregnant and then got into a "fistfight" with
the neighbor who appellant allegedly kidnapped on January 6, 2020. (Tr. at 42.) Appellant
stated her current dispute with her landlord began when nothing was done about this
incident.
       {¶ 26} Appellant claimed she sought a restraining order against the neighbor who
attempted to run her over with her car, but she was unable to testify in support of the
restraining order because she had been hospitalized at OSU Harding Hospital. According
to appellant, the neighbor she allegedly kidnapped gave false information to Holley so that
appellant would be hospitalized and unable to testify in support of her restraining order
against the other neighbor. Appellant also claimed the staff in her apartment complex knew
she was being targeted by other neighbors but did nothing to help her.
       {¶ 27} Appellant stated while she was in OSU Harding Hospital, she was the victim
of an assault that left bruises on her body. Appellant told hospital staff that unidentified
individuals were entering her room at night, and she asked them to check the video cameras
to obtain proof of her claim. According to appellant, hospital staff responded to the incident
by filing a "fake" report. (Tr. at 50.)
       {¶ 28} When appellee's trial counsel asked appellant if she had ever been diagnosed
with a mental illness, appellant responded as follows:
No. 20AP-82                                                                                11


               A. Well, for – I can agree with basically when I got in a car
               accident, I have basically anxiety attacks. So, basically, like,
               when I was driving – but I got over that period. So I – I don't
               have anxiety attacks anymore. Because I was in a car accident
               on the freeway.
               Q. How long ago was that?
               A. That was in 2016.
(Tr. at 45.)
       {¶ 29} Appellant acknowledged she was previously committed to a mental health
facility in 2016 and has been prescribed anti-psychotic medication, but she denied being
psychotic. She testified she sees her doctor once a month, her nurse every other week, and
her social worker visits her once a week. Appellant stated she would continue to take her
medication after she was released from the hospital if it was necessary for her to keep her
children.
       {¶ 30} According to Dr. Bates, appellant suffers from a mental illness with a
diagnosis of "schizophrenia spectrum disorder." (Tr. at 9.) In the opinion of Dr. Bates,
appellant's mental illness constitutes a substantial disorder of thought that grossly impairs
appellant's judgment, behavior, capacity to recognize reality, or ability to meet the ordinary
demands of life. Dr. Bates further opined appellant's mental illness creates a grave and
imminent risk to her substantial rights and the substantial rights of others, and appellant
would greatly benefit from inpatient treatment. Dr. Bates formed his opinions after
reviewing Holley's affidavit, appellant's mental health records, including the records from
her prior hospitalization in 2016, and conducting a personal interview with appellant.
       {¶ 31} Appellant nevertheless claims that because Dr. Bates retreated from his
position that appellant represents a substantial risk of physical harm to others, the probate
court erred when it overruled her objections to the magistrate's decision and declared her
a mentally ill person subject to court order. We find this argument unavailing given the fact
that neither the magistrate nor the probate court declared appellant a mentally ill person
subject to court order under R.C. 5122.01(B)(2). Rather, both the magistrate and the
probate court found appellant was a mentally ill person subject to court order under the
criteria set forth in R.C. 5122.01(B)(3) and (4), and inpatient hospitalization for a period
not to exceed 90 days was the least restrictive option. The criteria in R.C. 5122.01(B)(3) or
No. 20AP-82                                                                               12


(4) do not require a finding that appellant represents a substantial risk of physical harm to
others.
          {¶ 32} Moreover, Dr. Bates acknowledged only that it would be "less likely" that
appellant would represent a substantial risk of physical harm to others if the averments that
appellant kidnapped and threatened to kill her neighbor on January 6, 2020 were proven
untrue. (Tr. at 57.) Dr. Bates did not express a similar lack of confidence in his opinion
that appellant qualifies as a mentally ill person subject to court-ordered hospitalization
under the criteria set forth in R.C. 5122.01(B)(4). In fact, on re-direct examination, Dr.
Bates expressly reasserted his prior opinion in regard to the criteria set forth in R.C.
5122.01(B)(4) as follows:
                Q. You testified previously that in your opinion, [Appellant]
                suffers from a mental illness, correct?
                A. I believe this is the case, yes.
                Q. And –
                A. That's my testimony.
                Q. And do you still believe that she suffers from a mental
                illness?
                A. I do.
                Q. Do you still believe, Doctor, that she suffers from a
                substantial disorder of thought?
                A. I do.
                Q. Okay. And do you believe that that substantial disorder of
                thought grossly impairs her judgment and her behavior and
                her capacity to recognize reality and ability to meet the
                ordinary demands of life?
                A. I do.
                Q. Okay. Do you also believe that she would benefit for
                treatment from mental illness in an inpatient setting?
                A. Yes, I do.
                Q. And that her behavior creates a grave and imminent risk
                to her substantial rights and the substantial rights of others?
                A. Yes.
(Tr. at 59-60.)
No. 20AP-82                                                                               13


       {¶ 33} Dr. Bates was the only psychiatric expert to testify in this matter. Appellant
did not submit the testimony of an expert psychiatrist to rebut the opinions expressed by
Dr. Bates. Dr. Bates opined appellant would benefit from treatment for her mental illness
in an inpatient setting, and her behavior creates a grave and imminent risk to her
substantial rights and the substantial rights of others. Our review of appellant's testimony
reveals support for Dr. Bates' conclusion as it is clear appellant lacks insight into her
condition. She denies being psychotic even though she admits she has been prescribed
anti-psychotic medication. She maintains the reason for her prior hospitalization was
anxiety related to an automobile accident, and she fails to acknowledge either her pre-
existing or current diagnosis of schizophrenia spectrum disorder. Appellant stated she
would continue to take her prescribed medication if it was required for her to maintain
custody of her two children.
       {¶ 34} Appellant's testimony also corroborates Dr. Bates' claim that appellant
suffers from delusional thinking. According to Dr. Bates, appellant told him that a
neighbor's spirit was affecting one of her children. Dr. Bates also testified appellant has a
tendency to "fill in [the] blanks in what she sees with perhaps delusional content," as
evidenced by the shower curtain story. (Tr. at 10.) Appellant also referred to herself as a
"public figure" and that she was "doing the modeling for career." (Tr. at 44.) Appellant
admitted she told the staff at OSU Harding Hospital she had been assaulted, and
unidentified individuals were entering her hospital room at night.
       {¶ 35} Appellant's testimony also shows her behavior creates a grave and imminent
risk to her substantial rights and the substantial rights of others. Appellant readily
admitted she has ongoing disputes with two of her neighbors and the staff at her apartment
complex. Appellant told the magistrate she has "three different court dates this month."
(Tr. at 52.) She testified the staff at her apartment complex are "trying to target me." (Tr.
at 36.) Appellant unsuccessfully sought a restraining order against one of her neighbors,
and she currently pays her rent into escrow due to a dispute with the staff at her apartment
complex. Appellant denies any fault with regard to these ongoing disputes and maintains
that her neighbors are liars who are determined to harm her or see her hospitalized.
       {¶ 36} Based on the foregoing, we hold that competent, credible evidence supports
the probate court's finding that appellant was a mentally ill person subject to court order
No. 20AP-82                                                                                14


pursuant to R.C. 5122.01(B)(4) and that inpatient hospitalization for a period not to exceed
90 days was the least restrictive treatment option. In re C.J., 12th Dist. No. CA2019-01-
013, 2019-Ohio-4403, ¶ 22 (because the record indicates C.J. continues to dispute his
psychiatrist's working diagnosis, refuses to openly discuss his mental illness, and refuses to
fully engage in the prescribed treatment plan, the probate court did not err in concluding
that appellant would benefit from treatment for his mental illness and is in need of
treatment as manifested by evidence of behavior that creates a grave and imminent risk to
substantial rights of others or himself).
       {¶ 37} With regard to the criteria set forth in R.C. 5122.01(B)(3), Dr. Bates opined
on direct examination as follows:
                  Q. Does [appellant] represent a substantial immediate risk of
                  serious physical harm to herself as evidenced by an inability
                  to provide for her needs in the community and for the
                  individuals to whom she is supposed to provide care?
                  A. I don't know. I – you know, I – I have some concerns. She
                  has children, and I think she is homeschooling them, training
                  them on her own. And I think that suffering under the duress
                  of mental illness, this is not really a good thing.
                  Q. So she does represent a substantial and immediate risk of
                  harm to herself?
                  A. In that – in that sense, yes.
                  Q. Would she benefit for treatment for mental illness?
                  A. Yes, I believe so.
                  Q. And what's the least restrictive environment for her to
                  receive that treatment?
                  A. I think inpatient stabilization right now would be the way
                  to go. And then trans – transition her out to the community
                  with follow-up in the community.
                  Q. Does she already have an established community agency
                  that she's been following prior to hospitalization, do you
                  know?
                  A. I – I don't recall offhand.
(Tr. at 15-16.)
       {¶ 38} Though we have determined that clear and convincing evidence supports the
probate court's determination that appellant is a mentally ill person, we do not believe clear
and convincing evidence was presented at the evidentiary hearing to support a finding that
No. 20AP-82                                                                               15


appellant is subject to court order pursuant to R.C. 5122.01(B)(3). First, Dr. Bates' opinion
testimony is equivocal as to whether appellant represents a substantial and immediate risk
of serious physical impairment or injury to self, as his opinion speaks to the risk to her
children's education rather than a physical impairment or injury to herself. Substantial and
immediate risk of serious physical impairment or injury to self is the primary requirement
of R.C. 5122.01(B)(3). Finally, the record does not contain clear and convincing evidence
that appellant is unable to provide for and is not providing for her basic physical needs
because of her mental illness.
       {¶ 39} Nevertheless, having determined that clear and convincing evidence
supports the probate court's determination that appellant is subject to court-ordered
hospitalization under the criteria set forth in R.C. 5122.01(B)(4), we must affirm the
probate court order even if we do not find clear and convincing evidence to satisfy the
requirements of R.C. 5122.01(B)(3). See T.B., 2011-Ohio-1339, at ¶ 18 (even if the probate
court lacked clear and convincing evidence to satisfy R.C. 5122.01(B)(2), the probate court
order shall be affirmed because "clear and convincing evidence supports a finding under
R.C. 5122.01(B)(4) that, without the hospital treatment, respondent creates a grave and
imminent risk to the substantial rights of others").
       {¶ 40} For the foregoing reasons, appellant's first assignment of error is overruled.
       B. Second Assignment of Error
       {¶ 41} Appellant's second assignment of error challenges an order of forced
psychotropic medication that the probate court did not make. Accordingly, appellant's
second assignment of error is overruled.
V. CONCLUSION
       {¶ 42} Having overruled appellant's two assignments of error, we affirm the
judgment of the Franklin County Court of Common Pleas, Probate Division.
                                                                       Judgment affirmed.
              DORRIAN, P.J., SADLER, and BEATTY BLUNT, JJ., concur.
                                    _____________